Exhibit 10.1


STONERIDGE, INC.
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
2010 RESTRICTED SHARES GRANT AGREEMENT
 
Stoneridge, Inc., an Ohio corporation (the “Company”), pursuant to the terms and
conditions hereof, hereby grants to _____________ (“Grantee”) XXX Common Shares,
without par value, of the Company (the “Restricted Shares”).  As set forth
below, the grant of Restricted Shares is comprised of two separate mutually
exclusive parts, Award I and Award II.
 
1.           The Restricted Shares are in all respects subject to the terms,
conditions and provisions of this Agreement and the Company’s Amended and
Restated Long-Term Incentive Plan (the “Plan”).
 
2.           Until no longer subject to substantial risk of forfeiture in
accordance with the schedule and/or performance criteria set forth below, the
Restricted Shares may not be sold, transferred, pledged, assigned or otherwise
encumbered, whether voluntarily, involuntarily or by operation of law, and will
be forfeited to the Company if the Grantee’s employment with the Company is
terminated prior to February 14, 2013, except in the case of (i) retirement,
(ii) death, (iii) Permanent Disability, (iv) Change in Control or (v)
termination without cause, each as provided below.  A certificate or
certificates, which may be in uncertificated form (electronic or book entry) at
the Company’s discretion, representing the Restricted Shares may bear a legend
evidencing the restrictions contained herein, as applicable.
 
If the employment of the Grantee is not terminated prior to February 14, 2013,
the Restricted Shares shall, subject to satisfaction of the performance criteria
applicable to Award II, vest and be no longer subject to a substantial risk of
forfeiture on February 14, 2013.
 
Special Provisions Applicable to Retirement.
 
Subject to the conditions below, in the case of retirement the Restricted Shares
of:
 
(1)           Award I shall not be forfeited and will vest and no longer be
subject to risk of forfeiture on the date of retirement and a certificate or
certificates representing Award I Restricted Shares shall promptly be delivered
to the Grantee; and
 
(2)           Award II shall not be forfeited and will vest and no longer be
subject to risk of forfeiture upon performance criteria applicable to Award II,
and a certificate or certificates representing Award II Restricted Shares shall
be delivered to theGrantee as promptly as practical after completion of the Peer
Group Performance Period but in no event later than January 31, 2013.
 
Only a Grantee who (i) is 63 or older at the time of retirement, (ii) has
provided written notice to the Compensation Committee of the Board of Directors
(the “Committee”) of the intent to retire at least one year prior to the
retirement date, and (iii) has executed prior to retirement a customary one year
non-competition agreement shall be permitted to vest Restricted Shares upon
retirement.
 
If the employment of the Grantee is not terminated prior thereto the Restricted
Shares shall vest and will no longer be subject to a substantial risk of
forfeiture in the amounts and on the dates set forth below:
 
Award I
 
Time-Based Vesting



Vesting Date
 
Number of Shares Vesting
     
February 14, 2013
 
YYY

 

--------------------------------------------------------------------------------


 
Award II
 
Company Performance Versus Peer Group Performance and Time-Based Vesting



Vesting Date
 
Maximum Number of Shares that May Vest
     
February 14, 2013
 
ZZZ

 
If the Company’s total shareholder return (as defined below) for the Company’s
fiscal years 2010, 2011 and 2012 (the “Peer Group Performance Period”) is equal
to or greater than the 75th percentile of the Peer Group’s performance (also
measured as total shareholder return for the Peer Group Performance Period),
then all ZZZ Restricted Shares shall vest.
 
If the Company’s total shareholder return for the Peer Group Performance Period
is less than the 25th percentile of the Peer Group’s performance, then all ZZZ
Restricted Shares shall be forfeited.
 
If the Company’s total shareholder return for the Peer Group Performance Period
is equal to the 25th percentile of the Peer Group’s performance, then AAA
Restricted Shares shall vest and BBB Restricted Shares shall be forfeited.
 
If the Company’s total shareholder return for the Peer Group Performance Period
is greater than the 25th percentile of the Peer Group’s performance and less
than the 50th percentile of the Peer Group’s performance, then the number of
Restricted Shares that shall vest shall be AAA Restricted Shares plus the result
of the following calculation (rounded to the nearest whole share): AAA times
(the Company’s percentile in comparison to the Peer Group of the Company’s total
shareholder return during the Peer Group Performance Period (expressed as a
decimal) less .25) divided by .25.
 
If the Company’s total shareholder return for the Peer Group Performance Period
is equal to the 50th percentile of the Peer Group’s performance, then BBB
Restricted Shares shall vest and AAA Restricted Shares shall be forfeited.
 
If the Company’s total shareholder return for the Peer Group Performance Period
is greater than the 50th percentile of the Peer Group’s performance and less
than the 75th percentile of the Peer Group’s performance then the number of
Restricted Shares that shall vest shall be BBB Restricted Shares plus the result
of the following calculation (rounded to the nearest whole share): AAA times
(the Company’s percentile in comparison to the Peer Group of the Company’s total
shareholder return during the Peer Group Performance Period  (expressed as a
decimal) less .5) divided by .25.
 
The Peer Goup companies are: ATC Technology Corp, AVX, Commercial Vehicle Group,
CTS, Esterline Technologies, Gentex, Graco, Methode Electronics, Modine
Manufacturing, Nu Horizons Electronics, Shiloh Industries, Standard Motor
Products, Superior Industries, Technitrol, Thomas & Betts, and Titan
International.  The Peer Group shall be subject to modification at the
discretion of the Committee from time to time, when events warrant.


Total shareholder return shall be calculated by dividing: (i) the sum of (A) the
cumulative amount of dividends for the Peer Group Performance Period, and (B)
the difference between a company’s share price at the end of and the beginning
of the Peer Group Performance Period; by (ii) the shares price at the beginning
of the Peer Group Performance Period.
 
3.           The Restricted Shares will be issued in the name of the
Grantee.  The Company’s transfer agent and/or share transfer records will show
the Grantee as the owner of record of the Restricted Shares.  Except as
otherwise provided in this Agreement, the Grantee will have all the rights of a
shareholder of the Company, including the right to vote and receive dividends.
 
2

--------------------------------------------------------------------------------


 
4.           The Company or the Company’s agent will hold (either physical or
uncertificated form) the Restricted Shares for the period of time that the
Restricted Shares are subject to forfeiture and the certificate or certificates
representing the Restricted Shares will be delivered to the Grantee after the
Restricted Shares are no longer subject to substantial risk of forfeiture.  Such
delivery may take the form of an electronic transfer of the vested Restricted
Shares to the Grantee’s brokerage or other financial account.  The Grantee shall
execute and deliver to the Company a blank stock power so that the Restricted
Shares that may be forfeited can be canceled.
 
5.           Notwithstanding the foregoing, in addition to the vesting of the
Restricted Shares set forth above, the Restricted Shares shall no longer be
subject to a substantial risk of forfeiture and shall vest upon the occurrence a
event described below.
 
Award I shall vest and not be forfeited in the event of:
 
(a)           the Grantee’s death or Permanent Disability (as defined in the
Plan) in proportion to the number of months, including any partial month,
elapsed in the vesting period divided by 36;
 
(b)          a Change in Control of the Company (as defined in the Plan); or
 
(c)           the termination “without cause” (defined below) of the Grantee’s
employment by the Company; provided, however only in proportion to the number of
months, including any partial month, elapsed in the vesting period divided by
36.
 
A certificate or certificates representing the vested Restricted Shares under
Award I shall be delivered to the Grantee or the Grantee’s estate after the
occurrence of an event described above as soon as practical.
 
Awards II shall vest and not be forfeited in the event of:
 
(a)           the Grantee’s death or Permanent Disability in proportion to the
number of months, including any partial month, elapsed in the vesting period
divided by 36;
 
(b)          a Change in Control of the Company; or
 
(c)           the termination “without cause” of the Grantee’s employment by the
Company; provided, however only in proportion to the number of months, including
any partial month, elapsed in the vesting period divided by 36.
 
In the event of the Grantee’s death, Permanent Disability or termination without
cause   Award II shall vest in amounts (and subject to the pro rata provisions
for death, Permanent Disability and termination without cause) in accordance
with the Company’s total shareholder return during the Peer Group Performance
Period as determined under the metrics of Section 2 above.  A certificate or
certificates representing the earned Restricted Shares under Award II shall be
delivered to the Grantee or the Grantee’s estate as promptly as practical after
completion of the Peer Group Performance Period but no in event later than
January 31, 2013.  In the event of a Change in Control of the Company Award II
shall vest in amounts which assume the Company’s total shareholder return during
the Peer Group Performance Period is equal to the 50th percentile of the Peer
Group’s performance.  A certificate or certificates representing the earned
Restricted Shares under Award II shall be delivered to the Grantee as promptly
as practical after the Change in Control.
 
Termination shall be deemed to be “without cause” unless the Board of Directors
of the Company, or its designee, in good faith determines that termination is
because of any one or more of the following, in which case such termination
shall be deemed to be for “cause”:
 
3

--------------------------------------------------------------------------------


 
The Grantee’s:
 
 
(a)
fraud;

 
 
(b)
misappropriation of funds from the Company;

 
 
(c)
commission of a felony or of an act or series of acts which result in material
injury to the business reputation of the Company;

 
 
(d)
commission of a crime or act or series of acts involving moral turpitude;

 
 
(e)
commission of an act or series of repeated acts of dishonesty that are
materially inimical to the best interests of the Company;

 
 
(f)
willful and repeated failure to perform his duties, which failure has not been
cured within fifteen (15) days after the Company gives notice thereof to the
Grantee;

 
 
(g)
material breach of any material provision of an employment agreement, if any,
which breach has not been cured in all substantial respects within ten (10) days
after the Company gives notice thereof to the Grantee; or

 
 
(h)
failure to carry out the reasonable directions or instructions of the Grantee’s
superiors, provided the directions or instructions are consistent with the
duties of the Grantee’s office, which failure has not been cured in all
substantial respects within ten (10) days after the Company gives notice thereof
to the Grantee.

 
Provided, however, the Company’s obligation to provide notice and an opportunity
to cure, pursuant to subsections 5(f)-(h) above, shall only apply to the
Grantee’s first breach, first failure to perform or first failure to follow
directions, as the case may be, of the nature giving rise to the right of the
Company to provide notice thereof.  In addition, the Grantee may terminate his
employment with the Company, and such termination shall be deemed a termination
by the Company “without cause” if:
 
 
(a)
the Company reduces the Grantee’s title, responsibilities, power or authority in
comparison with his title, responsibilities, power or authority on the date
hereof;

 
 
(b)
the Company assigns the Grantee duties which are inconsistent with the duties
assigned to the Grantee on the date hereof and which duties the Company persists
in assigning to the Grantee despite the prior written objection of the Grantee;
or

 
 
(c)
the Company reduces the Grantee’s annual base compensation (unless such decrease
is proportionate with a decrease in the base compensation of the officers of the
Company as a group), or materially reduces his group health, life, disability or
other insurance programs, his pension, retirement or profit-sharing benefits or
any benefits provided by the Company, or excludes him from any plan, program or
arrangement, including but not limited to bonus or incentive plans.

 
6.           On any change in the number or kind of outstanding common shares of
the Company by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, share split, share dividend,
combination of shares or any other change in the corporate structure or Common
Shares of the Company, the Company, by action of the Committee, is empowered to
make such adjustment, if any, in the number and kind of Restricted Shares
subject to this Agreement as it considers appropriate for the protection of the
Company and of the Grantee.
 
4

--------------------------------------------------------------------------------


 
7.           No later than the date as of which an amount first becomes
includable in the gross income of the Grantee for federal income tax purposes
with respect to the Restricted Shares granted hereunder, the Grantee shall pay
to the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state or local taxes of any kind required by law to be
withheld with respect to that amount.  Unless otherwise determined by the
Committee, minimum statutory withholding obligations may be settled with
previously owned Common Shares or Restricted Shares that have vested.  The
making of that payment or those arrangements is a condition to the obligations
of the Company under the Plan, and the Company and its subsidiaries and
affiliates may, to the extent permitted by law, deduct any taxes from any
payment of any kind otherwise payable to the Grantee.
 
8.           Nothing in this Agreement shall affect in any manner any
conflicting or other provision of any other agreement between the Grantee and
the Company.  Nothing contained in this Agreement shall limit whatever right the
Company might otherwise have to terminate the employment of the Grantee.
 
9.           The laws of the State of Ohio govern this Agreement, the Plan and
the Restricted Shares granted hereby.
 
IN WITNESS WHEREOF, the Company has caused its corporate name to be subscribed
by its duly authorized officer as of the 14th day of February 2010.
 

   
STONERIDGE, INC.
           
By
       
John Corey
       
The foregoing is hereby accepted.
               
(Signature)
     

 
5

--------------------------------------------------------------------------------


 